         Case 1:18-cv-00286-NF-KHR Document 18 Filed 03/04/19 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO
                               ALBUQUERQUE DIVISION

    DAVID JUSTICE, individually and on behalf
    of all others similarly situated,

                      Plaintiff,
                                                       Case No. 1:18-cv-286 NF-KHR
           v.

    MIZUHO BANK, LTD. and MARK
    KARPELES,

                       Defendant.


                 PLAINTIFF’S MOTION FOR RELIEF FROM JUDGMENT

         Plaintiff David Justice hereby moves the Court,1 pursuant to Federal Rule of Civil

Procedure 60(a), for an order correcting a clerical error affecting the Court’s order granting

Defendant Mizuho Bank Ltd.’s motion to dismiss (dkt. 16) and the judgment entered

immediately thereafter (dkt. 17), which resulted in the dismissal of Plaintiff’s claims as to both

Defendant Mizuho and Defendant Mark Karpeles. In support of this Motion, Plaintiff states as

follows:

         1.     Plaintiff filed this case on March 26, 2018 against Defendants Mizuho Bank, Ltd.

and Mark Karpeles, seeking to recover losses he and others sustained following the sudden

collapse of the Mt. Gox bitcoin exchange. (Dkt. 1.)

         2.     On June 8, 2018, Plaintiff filed a waiver of service of summons form, relating to

Defendant Mizuho Bank, Ltd. (Dkt. 3.)




1     Because Mr. Karpeles has not appeared in this case, Plaintiff is unable to determine
whether he concurs on the relief sought herein. See Civ. L.R. 7.1(a).


                                                 1
       Case 1:18-cv-00286-NF-KHR Document 18 Filed 03/04/19 Page 2 of 5




       3.      Around that same time, Plaintiff began the process of serving Defendant Mark

Karpeles—an individual presently living in Japan—via the procedures set forth in the Hague

Convention. That process involved translating relevant case documents into Japanese and

attempting to deliver those (and other) documents to Mr. Karpeles via Japan’s Ministry of

Foreign Affairs. Based on Plaintiff’s understanding (including his attorneys’ experience in

attempting to serve Mr. Karpeles in related matters), the process of serving individuals through

the Hague Convention in Japan takes several months.

       4.      On July 16, 2018, Defendant Mizuho Bank moved to dismiss Plaintiff’s claims,

because, inter alia, it argued that the Court lacked general or specific jurisdiction over Mizuho.

(Dkt. 6.) Generally speaking, Mizuho argued that it had not engaged in any suit-related contact

that created a substantial connection with New Mexico (e.g., it had no idea that Justice was a

citizen of New Mexico before this case was filed). (Id. at 9-10.) Mizuho’s motion, however, did

not seek dismissal of Plaintiff’s claims against Mark Karpeles in any capacity.

       5.      On November 13, 2018, and after full briefing from the Mizuho and Plaintiff

Justice, the Court granted Mizuho’s motion to dismiss, finding that because “there is no

allegation that Mizuho’s activities were direct to Plaintiff . . . [or] New Mexico,” there was no

“support . . . for personal jurisdiction [over] Mizuho in New Mexico.” (Dkt. 16 at 8.) But while

the Court recognized that the motion to dismiss was brought by Mizuho only, (id. at 1 (“This

matter is before the Court on Defendant Mizuho Bank Ltd.’s . . . Motion to Dismiss”), and

addressed facts relating to Mizuho’s lack of any directed conduct towards Mr. Justice or New

Mexico, (id. at 1-7), the Court’s conclusion resolved the motion as if it was filed on behalf of

both Mizuho and Mark Karpeles, (id. at 8 (“IT IS ORDERED that Defendants’ Motion to

Dismiss is GRANTED based on lack of jurisdiction.”) (emphasis added)).



                                                 2
       Case 1:18-cv-00286-NF-KHR Document 18 Filed 03/04/19 Page 3 of 5




       6.      On November 13, 2018, and consistent with the Court’s conclusion stated in the

order on Mizuho’s Motion to Dismiss, the Court entered judgment in favor of both Mizuho and

Mark Karpeles. (Dkt. 17 (“The Court having granted Defendants’ Motion to Dismiss….”)

(emphasis added).)

       7.      Rule 60(a) of the Federal Rules of Civil Procedure “provides the Court with

authority to ‘correct a clerical mistake or a mistake arising from oversight or omission,’ in order

to conform the language in the judgment to the Court's original intent or its necessary

implications.” Fleming v. Gutierrez, No. 13-CV-222 WJ/RHS, 2015 WL 12991248, at *1

(D.N.M. Aug. 19, 2015) (quoting Garamendi v. Henin, 683 F.3d 1069, 1077-80 (9th Cir. 2012)).

Clerical mistakes in judgment may be corrected “at any time on [the Court’s] own initiative or

after notice by any party.” Id.

       8.      Plaintiff respectfully submits that the Court’s dismissal of the case against Mark

Karpeles for want of personal jurisdiction was based on a clerical error, wherein the Court

erroneously granted the relief sought by Mizuho (i.e., dismissal of Plaintiff’s case for lack of

personal jurisdiction) to Mark Karpeles as well.2

       9.      Therefore, to “conform the language in the [Court’s] judgment to the Court’s

original intent,” Fleming, 2015 WL 12991248, at *1, Plaintiff respectfully requests that the Court

correct the judgment entered on November 13, 2018 and reinstate Plaintiff’s claims against Mark

Karpeles. Should the Court reopen the case, Plaintiff intends to immediately move the Court to



2      For context, Plaintiff notes that, from a jurisdictional perspective, his case against Mark
Karpeles is quite different from the one against Mizuho. Indeed, Mr. Karpeles recently
attempted—but failed—to dismiss an almost identical case proceeding against him in the
Northern District of Illinois on personal jurisdiction grounds. Greene v. Karpeles, No. 14-cv-
01437, dkt. 401 (N.D. Ill. Jan. 11, 2019) (“The parties shall proceed on the assumption that
Defendant Karpeles's motion to dismiss [for lack of personal jurisdiction] will be denied.”).

                                                 3
       Case 1:18-cv-00286-NF-KHR Document 18 Filed 03/04/19 Page 4 of 5




approve alternative service on Mr. Karpeles pursuant to Rule 4(f)(3) of the Federal Rules of Civil

Procedure3 and—assuming Mr. Karpeles does not answer the Complaint—seek an entry of

default.

       WHEREFORE, Plaintiff David Justice respectfully requests that the Court correct the

judgment entered on November 13, 2018, clarify that the dismissal without prejudice applies to

Plaintiff’s claims against Mizuho Bank, Ltd. only, and reinstate Plaintiff’s claims against

Defendant Mark Karpeles.

Dated: March 4, 2019                          Respectfully submitted,

                                              By: /s/ Benjamin S. Thomassen
                                              One of Plaintiff’s Attorneys

                                              Benjamin S. Thomassen
                                              bthomassen@edelson.com
                                              Edelson PC
                                              350 North LaSalle Street
                                              Suite 1400
                                              Chicago, Illinois 60654
                                              Tel: 312.589.6370
                                              Fax: 312.589.6378




3       To date, two different federal courts have granted Rule 4(f)(3) motions to approve
alternative service on Mr. Karpeles in cases mirroring this one. Pearce v. Karples, No 18-cv-306,
dkt. 18 (E.D. Penn. March 4, 2019); Greene v. Karpeles, No 14-cv-1437, dkt. 235 (N.D. Ill. Sept.
21, 2016).

                                                 4
       Case 1:18-cv-00286-NF-KHR Document 18 Filed 03/04/19 Page 5 of 5




                               CERTIFICATE OF SERVICE

       I, Benjamin S. Thomassen, hereby certify that I served the above and foregoing document
by causing true and accurate copies of such paper to be emailed to Defendant Mark Karpeles at
magicaltux@gmail.com on March 4, 2019. Mr. Karpeles has used this email address to
communicate with me on several

                                           /s/ Benjamin S. Thomassen




                                              5
